Citation Nr: 0011046	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to restoration of Department of Veterans Affairs 
death benefits under Public Law 91-376.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized service from November 1942 to 
August 1994 when he was killed in action.  


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  The Board in May 1997 
remanded the case to the RO for further development.  The 
case has recently been returned to the Board for appellate 
consideration


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant seeks restoration of VA death benefits based 
upon the termination of her second marriage to C.P. by his 
death.  The Board remanded the case to confirm the death of 
C.P., which the appellant contends occurred in March 1986.  
She had submitted death certificates for C.P..  However the 
authenticity of the documents was reasonably questioned in 
view of apparent irregularities.  The facts were confused 
further by VA field examination in 1991 which produced 
witnesses who claimed to have seen C.P. several years after 
his reported death.  

Another fact was that the RO had to reconstruct the claims 
file so there was also limited information upon which to 
establish proof of the appellant's marriage to the veteran.  
Her entitlement depends upon her status as the veteran's 
widow based upon her marriage to the veteran and proof of the 
termination of her second marriage to C.P..

As a result of the Board remand, the RO asked for another 
field examination to confirm the death of C.P. in 1986.  The 
field examiner reported in 1998 that a nephew of C.P. said he 
learned from another person that his uncle died five years 
previously in Bongao, Tawi-Tawi.  The informant and another 
relative of C.P. were not available to confirm his death in 
the early 1990's.  Because of the unsettled conditions in the 
locale of C.P.'s death, the field examination was terminated 
in early 1999.  No response was received to the RO inquiry in 
June 1998 directed to the local civil registrar to verify the 
authenticity of death certificates for C.P.'s death in 1986.  
The request did not include a request to verify the death of 
C.P. in the early 1990's as recently reported. 

The Board observes that the appellant in July 1999 asked for 
additional time to obtain an authenticated death certificate.  
She had not provided the evidence as of the date the case was 
returned to the Board in early February 2000.

The recent evidence indicating that C.P. may have died in the 
early 1990's is significant.  If C.P. in fact died in the 
early 1990's as reported, then the appellant would have 
satisfied the missing element in her claim, assuming the RO 
accepts the evidence submitted to establish her prior 
marriage to the veteran.  However a collateral issue raised 
by the revelation of C.P.'s nephew is the question of fraud 
having been committed by a claimant to obtain VA benefits.  
The provisions of 38 C.F.R. § 3.901 (1999) would apply in 
this case.  

The recently received information from C.P.'s nephew would 
tend to corroborate earlier statements of C.P. being seen at 
the appellant's house after he was supposed to have died.  
The appellant disputed the earlier statements as not true.  
However, from the information on file she may not have been 
relying on direct knowledge of the veteran's death and 
claimed neighbor sightings of C.P. may be questioned as well. 

Proof of C.P.'s death is an element necessary to establish a 
well grounded claim.  There is information of file that 
suggests his death has occurred more recently than the 
appellant has contended.  Robinette v. Brown, 8 Vet. App. 69 
(1995). 

Accordingly, the case is again remanded to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO if deemed necessary should 
offer to assist the appellant to obtain 
verification of a ceremonial marriage 
between the her and the veteran from the 
Civil Registrar General, National 
Statistics Office, Magsaysay Blvd., Sta. 
Mesa, Manila.

3.  The RO should request another field 
examination to confirm the death of C.P..  
The field examiner should attempt to 
verify his death through informants 
mentioned in the 1998 field examination, 
but not interviewed, and then though 
civil authorities.  


If C.P. is not found living and his death 
in the early 1990's as recently reported 
is established, the field examination 
should be expanded to determine, if 
possible, the circumstances under which 
the death certificates for C.P. 
identified by Local Civil Registry No. 
10-87, and 88-08, Tawi-Tawi Province, 
Simunul, were issued.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, is responsive to and in 
complete compliance with the Board's 
directives and if such is not the case, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
restoration of VA death benefits under 
Public Law 91-376.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

